SCHEDULE TO FORM OF AGREEMENT ENTERED INTO

WITH CERTAIN EXECUTIVE OFFICERS

 

 

The Company has entered into Agreements ("Change in Control Agreements") with
the following executive officers1:

 

Executive Officer

Date Agreement Executed

James S. Andrasick

January 25, 2006

Christopher J. Benjamin

January 25, 2006

Nelson N. S. Chun

January 25, 2006

Matthew J. Cox

January 25, 2006

W. Allen Doane

January 25, 2006

G. Stephen Holaday

January 25, 2006

Stanley M. Kuriyama

January 25, 2006

Meredith J. Ching

November 26, 2007

 

_________________________

1 This is a listing of those executive officers with Change in Control
Agreements; it is not a complete list of the executive officers of Alexander &
Baldwin, Inc.

 

 